Citation Nr: 0917459	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1971 to 
December 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDING OF FACT

The appellant's current bilateral hearing loss did not 
manifest until many years after service and is not shown by 
the medical evidence of record to be related to his active 
duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist appellants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the appellant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the appellant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the appellant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the final adjudication of the instant case, the RO's 
letter, dated in July 2005 and the December 2006 Supplemental 
Statement of the Case, advised the appellant of the foregoing 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (noting that a VCAA defect may be 
cured by issuance of a fully compliant notification followed 
by a re-adjudication of the claim); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appellant's claim 
was re-adjudicated in the April 2008 and February 2009 
Supplemental Statements of the Case.  Further, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, 
including the opportunity to present pertinent evidence.  
Thus, the Board finds that the content requirements of the 
notice VA is to provide have been met.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the appellant's 
service treatment records and his identified VA and private 
treatment records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
The appellant was provided a VA examination to determine the 
presence, severity, and etiology of his current bilateral 
hearing loss.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Historically, the appellant served on active duty from 
February 1971 to December 1972.  Herein, he is seeking 
service connection for bilateral hearing loss due to 
inservice exposure to acoustic trauma.

A review of the appellant's service treatment records did not 
reveal complaints of or treatment for bilateral hearing loss.  
Significantly, at the January 1971 entrance examination, the 
appellant underwent audiological evaluation that showed 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
-
5
LEFT
15
15
5
-
5

During the October 1972 separation examination, the appellant 
underwent further audiological testing that revealed puretone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
0
-
20
LEFT
10
10
5
-
5

Contemporaneous speech recognition testing was not 
accomplished during either the January 1971 entrance 
examination or October 1972 separation examination.

The first post-service treatment record wherein the 
appellant's condition was diagnosed as bilateral hearing loss 
is dated in November 2004.  Though audiological testing was 
accomplished, the resulting audiogram was not included with 
the treatment report.  The diagnosis was mild bilateral 
hearing loss; no etiological opinion was provided.

In May 2005, the same audiologist that treated the appellant 
in November 2004 was asked to comment on the severity of the 
appellant's bilateral hearing loss.  In response, the 
audiologist stated:


The traditional method of reporting is 
pure tone average, which results in an 
average in [the appellant's] case of 37 
[decibels] right and 40 [decibels] left.  
This traditional method is deceptive and 
[is so] particularly in [the 
appellant's] case.  You'll note on the 
audiogram I am told that [the appellant] 
received on [March 5, 2005] that these 
numbers do not represent [the 
appellant's hearing] loss accurately.  
It is best to verbally describe a loss.  
[The appellant has] normal hearing at 
[250 Hertz] progressing  to mild at [500 
Hertz] progressing to moderate through 
[4000 Hertz] progressing to normal at 
[6000 Hertz] through [8000 Hertz].

Neither the audiological test results nor the March 5, 2005 
audiogram referred to by the audiologist in the above 
statement were included with the statement.  The audiologist 
did not provide an etiological opinion.

In his June 2005 claim and his July 2005 statement in support 
of his claim, the appellant stated that the first time he 
received treatment for bilateral hearing loss occurred 
sometime in September or November 2004.

At the Decision Review Officer hearing in May 2006, the 
appellant testified that he did not have problems with 
bilateral hearing loss during his active duty service.  He 
served on active duty as a Ground Surveillance Radar 
Operator, which consisted of monitoring four different types 
of radars for 5 to 8 hours each day.  He further testified 
that he first noticed bilateral hearing loss in 1973, but 
that he did not seek treatment until 2 years prior to the 
date of this hearing, thus marking sometime in 2004.  The 
appellant also testified that, since being discharged from 
active duty service, he has not been exposed to loud noises.

In March 2008, the appellant underwent VA examination to 
determine the presence of bilateral hearing loss and, if 
present, the severity and etiology thereof.  As reported by 
the appellant, his hearing had decreased since 1973.  The 
appellant reported no history of noise exposure before 
entering active duty service and no recreational noise 
exposure.  During his active service, the appellant stated 
that he was a radio operator and that he was exposed to gun 
fire and noise from tanks.  Since being discharged from 
active duty service, the appellant reported occupational 
noise exposure while working as a forklift driver for about 1 
year.

Audiological testing revealed puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
35
30
LEFT
40
40
45
45
30

The average puretone threshold was 40 decibels, bilaterally.  
Speech recognition testing using the Maryland CNC word list 
produced scores of 82 percent and 70 percent for the 
appellant's right and left ear, respectively.  The diagnosis 
was:

The right ear has a moderate to a mild 
sensorineural hearing loss.  The left 
ear has a mild to moderate 
sensorineural hearing loss...Review of 
the appellant's [claims file] revealed 
medical examinations dated January 29, 
1971, which shows his hearing to be 
within normal limits upon entrance 
[into] the military and also normal at 
discharge examination dated October 3, 
1972.  Therefore, in this examiner's 
opinion, noise exposure in the military 
did not cause this [appellant's] 
hearing loss.

In September 2008, the VA examiner that conducted the March 
2008 examination was asked to provide an opinion as to 
whether the appellant's current bilateral hearing loss was 
incurred during his active duty service regardless if 
bilateral hearing loss was shown during his active duty 
service and regardless if bilateral hearing loss was shown 
upon separation from active duty service.  After reviewing 
the appellant's claims file and all other pertinent data, the 
examiner opined:


Audiological [e]valuation at entrance 
[into] the military on [January 29, 
1971] and on exit from the military on 
[October 3, 1972], showed this 
[appellant] to have normal hearing.  On 
the exit examination, he had a 15 
[decibel] change in his hearing only in 
his right ear and at only one frequency, 
4000 [Hertz]; however, his hearing was 
still within normal limits in both ears.  
Therefore, this audiologist can say with 
assurance that this [appellant] did not 
incur any degree of hearing loss as a 
result of any inservice noise exposure.

Additionally, the audiometric 
configuration of this [appellant's] 
hearing loss is not suggestive of noise 
exposure as an etiology, but rather of 
some unknown etiology.

After reviewing the evidence of record, the Board finds that 
service connection for bilateral hearing loss is not 
warranted.

Service treatment records did not demonstrate complaints of 
or treatment for bilateral hearing loss.  Post-service 
records failed to document complaints of, treatment for, or a 
diagnosis of bilateral hearing loss for decades after the 
appellant was discharged from active duty service.  This 
period without complaints, treatment, or diagnosis is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim at 
issue herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the appellant failed to provide evidence 
which demonstrated continuity of symptomatology, and failed 
to account for the lengthy time period for which there is no 
clinical documentation of his low back condition).

In this case, the appellant's statements are competent 
evidence that he was exposed to acoustic trauma during active 
duty service.  However, the appellant's contentions that his 
current bilateral hearing loss is related to his active duty 
service, as a layman, cannot be considered competent evidence 
of medical causation and, moreover, the Board may not accept 
unsupported lay speculation with regard to medical issues.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In this, and in other cases, only competent medical evidence 
may be considered to support Board findings.  Accordingly, 
the Board is not free to substitute its own judgment for that 
of an expert.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  The only medical opinions of record concerning the 
etiology of the appellant's current bilateral hearing loss 
are negative to the appellant's claim.  

Thus, in the absence of competent medical evidence that the 
appellant's current bilateral hearing loss is related to his 
active duty service or was caused or aggravated by a service-
connected disability, the preponderance of the evidence is 
against his claim for service connection.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


